Holmes, C. J.
An answer in the form of a general denial long has been sanctioned under our practice act. Boston Relief & Submarine Co. v. Burnett, 1 Allen, 410. It is permissible in replevin, as in other personal actions, and puts in issue the plaintiff’s right of possession. Spooner v. Cummings, 151 Mass. 313. In other words it is broader than the old plea non eepit, and dispenses with the necessity of an avowry or cognizance in order to justify a judgment for a return. See Bartlett v. Brickett, 98 Mass. 521; Pub. Sts. c. 184, § 13. The practice in many other States under statutes would seem to be more or less like ours. Fleet v. Lockwood, 17 Conn. 233, 243. Holliday v. McKinne, 22 Fla. 153, 158. Conner v. Comstock, 17 Ind. 90, 92, 93. King v. Ramsay, 13 Ill. 619, 628. Bates v. Buchanan, 2 Bush, 117.

Exceptions overruled.